Citation Nr: 0016941	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
nasal septum, claimed as a deviated or perforated septum, on 
a direct basis or as secondary to service-connected pulmonary 
tuberculosis.

2.  Entitlement to an increased disability rating for 
service-connected chronic obstructive pulmonary disease 
(COPD) of bronchiectasis and inactive pulmonary tuberculosis, 
status post partial lobectomy of the upper and lower right 
lung, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected right ear hearing loss, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran served on active duty from July 1947 to June 
1953. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from January 1994 and June 1998 rating 
decisions.  In January 1994, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, denied entitlement to a disability rating in 
excess of 30 percent for service-connected pulmonary 
tuberculous, far advanced, and denied entitlement to a 
disability rating in excess of 10 percent for service-
connected hearing loss of the right ear.  The case was 
thereafter transferred to the RO in Atlanta, Georgia, which 
denied service connection for a nasal septum disability on a 
direct basis and as secondary to service-connected pulmonary 
tuberculosis in June 1998.

In May 2000, a video-conference hearing was held before the 
undersigned acting Board member making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The claims concerning increased ratings for a service-
connected pulmonary disorder and right ear hearing loss are 
the subject of the REMAND immediately following this 
decision.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
of a current disability of the nasal septum.

2.  No medical evidence has been presented or secured to 
render plausible a claim that any current disability of the 
nasal septum is the result of a disease or injury incurred in 
service.

3.  No medical evidence has been presented or secured 
establishing a relationship between service-connected 
pulmonary tuberculosis and any current disability of the 
nasal septum.


CONCLUSION OF LAW

The claim for service connection for a disorder of the nasal 
septum, claimed as a deviated or perforated septum, on a 
direct basis and as secondary to service-connected pulmonary 
tuberculosis, is not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability of the nasal septum

I.  Factual background

The veteran served on active duty from July 1947 to June 
1953.  He was awarded the Combat Infantryman Badge.  

Service medical records show that the veteran was diagnosed 
as having moderately advanced pulmonary tuberculosis in June 
1952.  He reported frequent clogging of the nares.  There was 
mucous exudate and slight hyperemia with some swelling of the 
turbinates.  In July 1952, there were atrophic areas of the 
mucosa on both sides of the septum of the nose, which were 
improved with the use of ointment.  There was no crust 
formation.  

In August 1952, the veteran stated that his nose felt much 
better.  The areas anteriorly looked much better; however, 
about one and a half centimeters posteriorly where the 
veteran had not been reaching with his finger, there was 
still some white thickening of the epithelium and what 
appeared to be a slight crust formation.  The veteran was 
advised to use a cotton tip to apply ointment.

Later in August 1952, the veteran was shown to have a 
deviated septum to the right.  There was a moderate amount of 
mucous material in the right nares and some scab.  
On separation examination in June 1953, examination of the 
nose and sinuses was normal.

After service, examination of the nose and sinuses was 
negative on VA examination in July 1953.

The veteran was awarded service connection for pulmonary 
tuberculosis, moderately advanced, in August 1953.

The veteran was shown to have a perforated septum in its 
cartilaginous portion, with bleeding along the margin of the 
perforation, on ear, nose and throat consultation in February 
1959.  This was cauterized.  Pertinent diagnoses included 
perforation, nasal septum, cause undetermined.

On examination by Robert L. Moesinger, M.D. in October 1976, 
it was noted that the veteran had an anterior nasal septal 
perforation.

In July 1998, the veteran submitted an excerpt from a medical 
treatise in support of his claim.  It stated that septal 
deviation, usually congenital, may also be caused by trauma, 
and that, "Ulcer and perforation of the septum occur 
occasionally in the course of systemic diseases such as . . . 
tuberculosis . . . Crusting and bleeding are frequent 
symptoms."  

The veteran testified at a personal hearing before the Board 
in May 2000.  He stated that his VA doctor told him that his 
perforated/deviated septum was related to his tuberculosis; 
however, he was unable to obtain a written statement from any 
medical professional to this effect.


II.  Legal analysis

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the medical evidence of record does not show that the 
veteran currently has a disability of the nasal septum.  
While a deviated septum was shown during service in 1952 and 
a perforated septum was most recently shown in 1976, there is 
no medical evidence confirming the presence of either of 
these disabilities currently.  This medical evidence is 48 
and 24 years old, respectively.  In Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim."  The veteran is certainly 
capable to opine on his symptoms.  However, it has not been 
indicated that he possesses the requisite medical knowledge 
to be able to opine on a matter involving medical principles 
or medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
render an opinion on a matter requiring medical knowledge, 
such as diagnosis or causation).  Therefore, his lay 
assertions are insufficient to establish a well-grounded 
claim, and nothing in the medical records supports his 
assertion of a current disability of the nasal septum.  
Accordingly, his claim for service connection for this 
disability is not well grounded on either a direct or 
secondary basis.

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b), which provides that, for a veteran of 
combat, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by combat service, 
satisfactory lay evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, unless rebutted by 
clear and convincing evidence to the contrary.  The veteran 
in this case is a veteran of combat.  His DD Form 214 shows 
that he was awarded the Combat Infantryman Badge.  However, 
while his participation in combat serves to relax the usual 
requirement of service department evidence to corroborate lay 
testimony as to incurrence, it does not relieve the veteran 
from the responsibility of presenting competent evidence of a 
current disability. 

Even assuming that the veteran has a current disability of 
the nasal septum, he has not satisfied the third element of a 
well-grounded claim for service connection on a direct basis.  
There is still no medical evidence of record of a nexus 
between any present disability and any post-service 
symptomatology.  Savage, 10 Vet. App. at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disability etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating any current disorder of the 
nasal septum to any in-service disease or injury or to any 
post-service symptomatology.  The veteran is not competent to 
ascribe his post-service difficulties to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced nasal 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic nasal septum disability which caused 
the symptoms in service and that that underlying disability 
also has caused all the intermittent complaints of 
symptomatology experienced since service.  Similarly, there 
is no medical evidence tending to show that the in-service 
symptoms and/or findings represented a chronic nasal septum 
disorder rather than an acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current 
disability of the nasal septum that had its onset in service 
or is the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that this claim is not well grounded on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran also claims that service-connected tuberculosis 
caused a nasal septum disorder.  Again, assuming that he 
currently has a disability of the nasal septum, the record 
lacks competent evidence of a relationship between this 
disorder and the service-connected pulmonary tuberculosis.  
There are no medical opinions contained in any of the medical 
records relating any nasal septum disorder to tuberculosis.  
The veteran lacks medical expertise and is not qualified to 
render an opinion regarding a causal relationship between any 
current nasal septum disorder and tuberculosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Without competent 
medical evidence establishing such a relationship, any claim 
for service connection for a disability of the nasal septum 
claimed to be due to tuberculosis is not plausible and not 
well grounded.  See Jones, 7 Vet. App. at 137.

The Board has also considered the veteran's statement that 
his VA doctor told him that his nasal septum condition was 
related to his tuberculosis.  However, "hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran's 
VA medical records have been associated with the claims 
folder and reflect no such opinion.

Further, the excerpt the veteran provided from a medical 
treatise is general and inconclusive and does not apply to 
the facts of this case.  It also uses speculative language, 
such as "may also be caused by" and "occur occasionally."  
It is insufficient to make the claim plausible on either a 
direct or secondary basis.  While the excerpt provided that a 
deviated septum may be caused by trauma, the veteran has not 
reported suffering any trauma to the nose during service, 
including during combat.  See 38 U.S.C.A. § 1154(b).  To the 
extent that the veteran is attempting to extrapolate from the 
excerpt that the in-service nasal septum symptoms and/or 
findings represented a chronic nasal septum disability or 
that a current nasal septum disability was caused by 
tuberculosis, such extrapolation would constitute nothing 
more that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998). 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a disorder of the 
nasal septum on any basis.  The veteran has reported that he 
was unable to obtain a written medical opinion in support of 
his claim from any doctor.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations with regard to 
the veteran's claim.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a disorder of the nasal septum, 
claimed as a deviated or perforated septum, on a direct basis 
and as secondary to service-connected pulmonary tuberculosis, 
is denied.



REMAND

Increased rating claims

Additional development is necessary in this case before a 
decision on the veteran's claims can be made.  At the outset, 
relevant VA and private treatment records have been 
associated with claims folder subsequent to the issuance of 
the most recent May 1995 supplemental statement of the case 
addressing the claims for increased ratings for a service-
connected pulmonary disorder and right ear hearing loss.  
Accordingly, the case is remanded for the issuance of a 
supplemental statement of the case.  38 C.F.R. § 19.37 
(1999).

Further, the veteran submitted his claim for an increased 
rating for his service-connected pulmonary disorder in 
October 1992.  On October 7, 1996, new regulations 
promulgated by VA for rating service-connected respiratory 
conditions became effective.  61 Fed.Reg. 46728 (September 5, 
1996).  Where law or regulations change after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions); VAOPGCPREC 11-97 
(March 25, 1997).  It does not appear that the RO has rated 
the veteran's service-connected pulmonary disability under 
both the old and new regulations.  Consequently, a remand to 
the agency of original jurisdiction is required for the 
purpose of re-rating this disability.  

During the pendency of this appeal, regulatory changes also 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder, although the amended regulations did 
not result in any substantive changes.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  

As the case must be remanded for the foregoing reasons, the 
veteran should also be re-examined by VA.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

Any recent treatment records concerning the service-connected 
pulmonary and right ear hearing loss disorders could also 
prove relevant and should be obtained on remand.

Accordingly, the case is REMANDED for the following 
development by the RO:  

1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected pulmonary and right ear 
hearing loss disorders since 1995 and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at VA facilities.

With respect to VA records, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, tell the 
veteran and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 C.F.R. 
§  3.159(c).

2.  Afford the veteran an appropriate VA 
examination to evaluate the severity of 
his service-connected COPD of 
bronchiectasis and inactive pulmonary 
tuberculosis, status post partial 
lobectomy of the upper and lower right 
lung.  The claims folder and this remand 
are to be made available to the examiner 
prior to the examination, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests, including pulmonary function tests, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner must discuss whether there is 
evidence of considerable or marked 
emphysema; impairment in general health 
manifested by weight loss, anemia, or 
occasional pulmonary hemorrhages; 
occasional exacerbations of a few days 
duration, with fever, etc., to be 
expected; demonstrated by lipoidal 
injection and layer sputum test; dyspnea 
at rest or in slight exertion; cyanosis; 
incapacitating episodes of infection 
(requiring bed rest and treatment by a 
physician) of four to six weeks or at 
least six weeks total duration per year; 
near constant findings of cough with 
purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and 
requiring antibiotic usage almost 
constantly.  See  38 C.F.R. § 4.97, 
Diagnostic Code 6601 (1995 and 1999).

The examiner should further report the 
percent predicted of FEV-1, FEV-1/FVC and 
DLCO (SB).  The examiner should state 
whether maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitations); and 
whether there is any cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure, or whether outpatient 
oxygen therapy is required.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes, 6600 6844 (1999).  
Are there any findings of active pulmonary 
tuberculosis?  

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history provided 
by the veteran.  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and discussed 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

3.  Schedule the veteran for a VA 
examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (1999).

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report. 

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examinations.  
The RO should consider whether either the 
new or the old version of the respiratory 
and hearing loss rating criteria are more 
favorable pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), Green v. Brown, 10 
Vet. App. 111 (1997), and  VAOPGCPREC 3-
2000.  Consideration should also be given 
to 38 C.F.R. § 3.321.

6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case and provided a 
reasonable period of time within which to 
respond thereto. 

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



